50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gail Virginia REYES-CALERO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70633.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1995.*Decided March 6, 1995.

1
Before:  BEEZER, and NOONAN, Circuit Judges, EZRA,* District Judge.

ORDER

2
We have carefully reviewed the record and the decisions of the Immigration Judge and the Board of Immigration Appeals ("BIA").  For the reasons set forth in the decision of the BIA, we affirm.


3
AFFIRMED.



*
 The Honorable David Alan Ezra, United States District Judge for the District of Hawaii, sitting by designation


**
 The panel finds this case appropriate for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4